Case: 10-50596 Document: 00511438681 Page: 1 Date Filed: 04/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2011
                                     No. 10-50596
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDWIN KIEFE SANDERS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-370-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Edwin Kiefe Sanders appeals from his guilty plea conviction on one count
of possession of material involving the sexual exploitation of children.                     He
contends that his conviction should be set aside because his trial counsel
rendered ineffective assistance by failing to file a motion to suppress and by
failing to request that the district court appoint a psychiatrist to evaluate his
competence to plead guilty.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50596 Document: 00511438681 Page: 2 Date Filed: 04/07/2011

                                  No. 10-50596

      As a general rule, this court will not consider an ineffective-assistance-of-
counsel claim that was not raised in district court. United States v. Higdon, 832
F.2d 312, 313-14 (5th Cir. 1987). Moreover, the Supreme Court has emphasized
that a 28 U.S.C. § 2255 motion is the preferred method for raising a claim of
ineffective assistance of counsel. Massaro v. United States, 538 U.S. 500, 503-04
(2003). As the record for this case is not sufficiently developed to qualify for an
exception to that general rule, we decline to consider Sanders’s claim of
ineffective assistance of counsel in this appeal without prejudice to his ability to
raise this claim in a § 2255 motion.
      The judgment of the district court is AFFIRMED.




                                         2